Citation Nr: 1142990	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-34 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to August 1968.
 
This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision that denied the benefits sought on appeal.  

The Board acknowledges that, during the pendency of this appeal, the Veteran requested a hearing before a Veterans Law Judge.  A Travel Board hearing was scheduled for May 2011.  However, the Veteran did not report for his scheduled hearing.  Nor did he provide any reason for his failure to attend or request that the hearing be rescheduled.  None of the notice letters regarding the hearing has been returned as undeliverable.  Accordingly, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2011).


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran has been service connected for Type II diabetes mellitus, coronary artery disease, peripheral vascular disease of the right and left lower extremities, peripheral neuropathy of the right and left upper and lower extremities, erectile dysfunction, and instability and limitation of motion of the left knee.  His combined rating has totaled 90 percent.

2.  The evidence of evidence of record is at least in equipoise as to whether the Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for the assignment of a TDIU rating have been met.  38 U.S.C.A. §§ 1155 (West 2002 & 2011); 38 C.F.R. §§ 4.16 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities and that a TDIU rating is warranted.  

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2011).  

For VA purposes, the following are considered to comprise a single disability:  (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system, such as orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. §  4.16 (2011).

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard of the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19 (2011).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

In this case, the Veteran's service-connected disabilities include Type II diabetes mellitus, for which he has been assigned 40 percent rating, effective June 28, 2005.  He is also service connected, on a secondary basis, for the following diabetes-related disorders:  coronary artery disease, rated as 10 percent disabling, effective October 13, 2005, and as 30 percent disabling, effective December 31, 2008, peripheral vascular disease of the right and left lower extremities, each rated as 20 percent disabling, effective October 25, 2005, peripheral neuropathy of the right and left upper extremities, each rated as 20 percent disabling, effective June 28, 2005, peripheral neuropathy of the right and left lower extremities, each rated as 10 percent disabling, effective, June 28, 2005, and erectile dysfunction, rated as noncompensably disabling, effective October 13, 2005.  In addition, the Veteran is currently in receipt of service connection for a left knee disability, for which he has been assigned a 20 percent rating based on instability since June 7, 1990, and a separate 10 percent rating based on limitation of motion since December 31, 2008.  

The Board acknowledges that the increased ratings assigned for the Veteran's coronary artery disease and left knee limitation of motion did not take effect until December 31, 2008, after he filed his TDIU claim.  Nevertheless, his combined total rating, considering the bilateral factor, has remained at 90 percent since October 25, 2005.  38 C.F.R. §§ 4.25, 4.26, Table I (2011).  Thus, the percentage criteria of 38 C.F.R. § 4.16(a) are met and have been met throughout the pendency of this appeal.  However, the Board's TDIU analysis does not end there.  Rather, it must now consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities.

The record shows that the Veteran completed one year of high school prior to entering the military.  Following his discharge from service, he did not continue his formal education but, instead, worked for many years as a civilian truck driver.  Regrettably, the Veteran's employment came to a premature end in September 1997, when he was severely injured in a motor vehicle accident.  He then applied for and was granted Social Security Administration (SSA) benefits, effective September 12, 1997, due to degenerative cervical disc disease and bilateral carpal tunnel syndrome.  

The Board recognizes that, in its September 2007 rating decision, the RO effectively determined that the Veteran's bilateral carpal tunnel syndrome was a nonservice-connected disability separate and distinct from his service-connected peripheral neuropathy.  Notwithstanding the different diagnoses, however, the Board observes that the Veteran's carpal tunnel syndrome and peripheral neuropathy are manifested by the same underlying symptoms of upper extremity pain and paresthesia.  VA is precluded from differentiating between those common symptoms in the absence of clinical evidence that clearly establishes a distinction. When examiners are not able to distinguish the symptoms or degree of impairment due to a service-connected versus a nonservice-connected disorder, VA must consider all of the symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998).  No such medical opinion evidence has been presented here.  On the contrary, none of the VA and private medical providers who have examined and treated the Veteran have distinguished between his carpal tunnel and peripheral neuropathy symptoms.  Accordingly, as it appears that the Veteran's upper extremity neurological diagnoses are manifested by overlapping symptomatology, all of his underlying symptoms must be attributed to his service-connected peripheral neuropathy disorder for purposes of determining his eligibility for a TDIU.  

The Veteran's VA and private medical records show that he has received ongoing outpatient treatment for upper extremity neuropathy and other service-connected disabilities.  Moreover, the specific medical records upon which the Veteran's SSA award is predicated show that his diabetes and related cardiovascular problems have warranted occasional hospitalization.  Those records also show that the Veteran has complained of chronic left arm pain and numbness, which have severely limited the use of that extremity and have, in tandem with his other neurological and orthopedic disabilities, limited his ability to drive, perform yard work, and engage in recreational activities he once enjoyed.  

In addition to ongoing outpatient and occasional inpatient treatment, the Veteran has undergone multiple VA examinations, conducted through QTC Medical Services in November 2006, December 2006, August 2007, and March 2009.  The reports of those VA examinations collectively show that the Veteran's service-connected disabilities are productive of marked functional impairment, including an inability to stand, walk, or squat for prolonged periods, and a need to frequently elevate and rest his lower extremities.  

In addition to the above VA examination reports, the pertinent evidence includes a July 2007 statement from a private treating provider, attesting to the disabling effects of the Veteran's cervical spine disorder and his service-connected upper extremity peripheral neuropathy.  Additionally, that provider's statement expressly indicates that the Veteran's multiple comorbidities render him permanently and totally disabled for employment purposes.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to medical opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993). Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board recognizes that neither the VA QTC examiners nor the private treating provider appears to have reviewed the Veteran's claims folder in full.  Nevertheless, claims folder review is not a strict requirement for medical opinions, and an opinion may not be discounted solely because the opining clinician did not conduct such a review.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this case, the Board considers it significant that each of the VA QTC examiners based the assessment on a thorough clinical examination, while the private clinician predicated the findings on long-term treatment of the Veteran.  Additionally, the above medical providers' reports collectively demonstrated an understanding of the Veteran's pertinent medical and vocational history.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Moreover, those VA and private physician's findings are consistent with the other lay and clinical evidence, which indicates that the Veteran has been unemployed for many years and experiences significant functional impairment as a result of his peripheral neuropathy and other service-connected disabilities.  Further, there are no other contrary competent medical opinions of record.  In any event, as the findings of the VA QTC examiners and the private treating physician are fully favorable to the Veteran, he is not prejudiced by the Board's decision to afford their opinions great probative weight.

For the foregoing reasons, the Board considers the above clinical opinions sufficient for rating purposes and finds it unnecessary to remand the Veteran's TDIU claim for a VA examination.  The Board is mindful of its general duty to supplement the record by obtaining an examination that includes an opinion as to the effect of a Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  Friscia v. Brown, 7 Vet. App. 294 (1995).  However, in this case, such additional development would be a redundant exercise and would result only in additional delay with no benefit to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided); VAOPGCPREC 5-04 (2004), 69 Fed. Reg. 59,989 (2004).

After careful review, the Board finds that the competent evidence of record shows that the Veteran's peripheral neuropathy and other service-connected disabilities have collectively precluded gainful employment throughout the pendency of this appeal.  The Board is cognizant that the VA QTC examinations did not expressly address the impact of the Veteran's service-connected disabilities on his employability.  Nevertheless, the Board finds that the significant functional limitations highlighted in those examinations are consistent with a finding of total occupational impairment.  That finding is likewise consistent with the private treating provider's determination that the Veteran's multiple comorbidities preclude employment.  The Board recognizes that, in rendering the assessment, the private treating provider took into account the Veteran's nonservice-connected cervical spine disorder.  However, the Board observes that opinion does not rule out a finding of unemployability due solely to the Veteran's service-connected disabilities.  Nor does the prior SSA decision.  That SSA decision was predicated on medical records pertaining not only to the Veteran's cervical spine disorder but also to his upper extremity neurological symptoms, which neurological symptoms, for the purposes of this rating decision, are all considered to be service connected.  Admittedly, VA is not bound by the determination of other federal agencies, such as the SSA.  38 U.S.C.A. § 7104(c) (West 2002).  Nevertheless, the findings of the SSA in this case are fully favorable to the Veteran and, thus, are important for the Board to consider in resolving reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002).

The Board considers the above clinical evidence sufficient to support a finding that the Veteran's service-connected disabilities render him incapable of obtaining or performing work that would provide a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Moreover, in determining that the Veteran's service-connected disabilities preclude gainful employment, the Board has expressly considered his level of education and his long history of employment as a truck driver, an occupation that requires significant physical strength, stamina, agility, and the ability to remain in one position for prolonged periods without resting or elevating his lower extremities.  The Board has also considered the lack of evidence of any vocational training or experience in a field that involves neither physical exertion nor manual dexterity.  Based on the foregoing, the Board is unable to determine any substantially gainful occupation that the Veteran would be able to follow when his service-connected diabetes, peripheral neuropathy, cardiovascular diseases, and orthopedic disorders are jointly considered.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  Indeed, when considering the collective limitations demonstrated in the pertinent clinical and lay evidence, the Veteran would appear to be incapable of obtaining or maintaining gainful employment, and to have been so throughout the entire period in which the schedular criteria for TDIU have been met.  38 C.F.R. § 4.16(a) (2011).  

Additionally, the competent evidence of record shows that the Veteran has not held a full-time job since the late 1990s.  The Board considers it significant that the record includes competent lay statements from the Veteran, indicating that his service-connected disabilities collectively limit his ability to drive, perform household chores, and engage in recreational activities that he once enjoyed.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) (where a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is medical in nature and is capable of lay observation).  That lay evidence, which is consistent with the other evidence of record and which the Board therefore deems  credible, lends additional support to the Veteran's claim that his service-connected disabilities overall are productive of severe social and occupational impairment that renders him permanently and totally unable to work.  Caluza v. Brown, 7 Vet. App. 498 (1995)

Accordingly, considering the Veteran's apparent unemployability based upon his service-connected disabilities, the Board finds that it is at least as likely as not that he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  Therefore, the criteria for a TDIU rating are met.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a total disability rating for compensation based upon individual unemployability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


